DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The Action is responsive to Applicant’s amendment, filed on May 17, 2021. 
3.	Claims 1-8, 10-13, 15 and 20-23 are pending.

Continued Examination Under 37 CFR 1.114
4.	Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on May 17, 2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/12/2021 has been entered.

Response to Arguments

5.	Applicant’s arguments with respect to claims 1-8, 10-13, 15 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of the claims.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8, 10-13, 15 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flake; Gary W; et al. (US 2008/0270426), in view of Rippert et al (US 2012/0030767), hereinafter “Flake” and “Rippert”.
As per Claim 1, Flake discloses:
A method for categorizing content related to an entity comprising:
locating, by one or more processors, at least one source associated with an entity; (Par [0149], “the first and second benefit are respectively responsive to at least one of at least one of a comparison, a relative allocation, a difference, and/or distribution of an influence of the first-electronic-content portion and/or an evaluation of an influence of the second-electronic-content portion.”)
requesting, by one or more processors, access to the at least one source; (Par [0137], “The navigation operation may receive data indicative of respective access times and other aspects of the person's access.”)
receive a first set of content from one of the at least one sources; (Par [0126], “operable to deliver electronic content and/or files to applications via a protocol, and may include and/or interact with other computing devices, application servers, applications, and application interfaces (APIs)”)
performing, by one or more processors, (Par [0137], having different sources and its content, and Figures 5 “Receiving data indicative of a person accessing at least one of a first network-available electronic Content having a first electronic-content portion or a second network-available electronic content having a second-electronic-Content portion.” and Figure 65, see 2618, “Collecting data indicative of at least one of user activity, Website activity email activity, setting a bookmark, purchases, operations, Websites visited, blogs visited, page views, page visits, viewing time, repeat visits, page tags” that being the “set of requirements”)
colecting, by one or more processors, the first set of content from the source (Par [0019], “The electronic content includes a first electronic content having a first content portion and a second electronic content having a second content portion.”)
parsing, by one or more processors, the first set of content, wherein predetermined content is removed creating a second set of content; (Par [0137], “FIG. 4 may be used to illustrate a use of an embodiment of the exemplary operational flow 500. For example, a person may use their computing device, illustrated as the client machine 310, to access over the Internet and browse blog pages hosted by a 
categorizing, by one or more processors, the second set of content based on a predetermined set of content categories, (Par [0196], “ Such channels may each bear a respective portion of a data aggregation or extraction, a publication, a comparative analysis or decision, a record selection, digital subscriber content, statistics or other research information, a resource status or potential allocation, an evaluation, an opportunity indication, a test or computational result, or another output 1020, 1030 of interest” the different channels being the content based “categories”)
wherein the content categories are based on a source type and the second set of data; (Par [0152], “of at least one of an affinity characteristic, and/or an affiliation of the person, such as the person's age category (young, middle age, senior), and/or the person's income (low income, median income, high income)”) and storing, by one or more processors, the second set of content. (Par [0189], “Such downstream modules may "accept" such bits or other portions of implementation 1060 or implementation 1070 sequentially, for example, such as by amplifying, relaying, storing, checking, or otherwise processing what was received actively. Sensors and other "upstream" modules may likewise "accept" raw data, such as by measuring physical phenomena or accessing one or more databases.” And Claim 38, “second electronic content having a second content portion”).

However Flake does not specifically discloses the “an assessment of the source and determining a procedure to access the source, wherein once the source is accessed content is able to be retrieved from the source”
And the  “wherein the first set of content which is collected based on a source type” “predetermined set of content categories”
Rippert discloses the above claimed features as follows: (Par [0033], “System 100 may include clients 120 (e.g., client 120a, client 120b, through client 120n), threat monitor 110, data sources 130 (e.g., data source 130a, data source 130b, through data source 130n), and network 140.” And par [0036], “data libraries, data entry systems, document collection devices, etc. In some disclosed embodiments, data sources 130 may organize and store data for performing threat assessment. In some embodiments, data sources 130 may include data previously received from threat monitor 110 (i.e., historical data)… may include one or more database managements systems, which store database contents, allow data creation and maintenance, perform searches, provide security and backup, and allow other data accesses. Data may be raw data, processed data, semi-processed data, or any combination thereof.”  Par [0070], “Raw variables may include any type of raw data received from one or more data sources 130. Categorical variables may include data associated with one or more categories of information. Again using the tax example, categorical variables may include a number of tax preparers” And Par [0043], “for example, common data fields across each of the log files are correlated, data types in common data fields are identified similarly (e.g., a character type, a numerical type, etc.), data field sizes of the same data types may be made the same and/or consistent with one another, data descriptors are used similarly, 
See Par [0060]. For “predetermined conditions” or categories.

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Rippert specifically adding an assessment of the source to provide a more specific approach to the method of Flake to take advantage on applying a specific content or source predetermined conditions.  The modification would have been obvious because one of the ordinary skills in the art would implement providing an assessment to access the most related content required.

As per Claim 2, the rejection of Claim 1 is incorporated and Flake further discloses:
wherein requesting access to the source, further comprises, determining if a request for the first set of content is required, and if it is determined that a request is required, requesting, by one or more processors, for the source to access the first set of content for retrieval. (Par [0143], “indicative of a behavior by the person with respect to the third party includes hits, page views, visits, sessions, generating requests, viewing, time between visits, and/or impressions. The operation 

As per Claim 3, the rejection of Claim 2 is incorporated and Flake further discloses:
wherein if it is determined that a request is not required to access the first set of content, determining if a registration is required to access the first set of content, and if it is determined that registration is required, registering, by one or more processors, with the source to compile the first set of content. (Par [0200], “The content site data is indicative of communication between the content site and a computing device responsive to a human user input. The process includes a process that is at least one of bundled with, integrated into, and/or registered with the platform of the content site.” And see Figure 27).

As per Claim 4, the rejection of Claim 3 is incorporated and Flake further discloses:
wherein if it is determined that the registration is not required, crawling, by one or more processors, the source for the first set of content. (Par [0138], “The data may be received from any number of sources, for example, such as the client machine 310, the third-party site 330, the network intermediary 340, the search engine site 350, and/or the page tag information processor 380. Alternatively, the data indicative of an involvement between the person and Ford may be manually gathered by a sales person at a dealership visited by the person”).

Claim 5, the rejection of Claim 1 is incorporated and Flake further discloses:
storing the second set of content, further comprises, comparing, by one or more processors, a third set of content with the second set of content, wherein the third set of content is content associated with the entity. (Par [0133], “The exemplary environment 300 also includes servers, illustrated as a content server 320. In an embodiment, the content server is operable to provide electronic content (illustrated as eContent 1 and/or eContent 2 to one or more client machines. In another embodiment, the content server includes the server 201 illustrated in FIG. 3” and par [0149], “the first and second benefit are respectively responsive to at least one of at least one of a comparison, a relative allocation, a difference, and/or distribution of an influence of the first-electronic-content portion and/or an evaluation of an influence of the second-electronic-content portion.” See Figures 4-5).

Claim 6, the rejection of Claim 5 is incorporated and Flake further discloses: wherein it is determined if the compared second set of content and the third set of content are not identical, incorporating, by one or more processors, the portions of the second set of content which is not identical to the third set of content. (Par [0019] and par [0135], “FIG. 5 illustrates an exemplary operational flow 500. After a start operation, the operational flow moves to a navigation content operation 510. The navigation content operation receives data indicative of a person accessing at least one of a first network-available electronic content having a first-electronic-content portion or a second network-available electronic content having a second-electronic-content portion.” See also Figures 5 and Figure 28 (“Content site data gathering…”)).

Claim 7, the rejection of Claim 1 is incorporated and Flake further discloses: further comprising sending, by one or more processors, a predetermined portion of the third set of content based on a received request for content associated with the entity. (Par [0019], “The electronic content includes a first electronic content having a first content portion and a second electronic content having a second content portion. The method also includes transforming the collected data into an assessment of an influence of the first electronic content and the second electronic content relevant to an involvement between the person using the computing device and to a subject of interest to a third-party.”).

As per Claim 8, Flake discloses:
A computer program product for categorizing content related to an entity comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instruction to locate at least one source; (Par [0149], “the first and second benefit are respectively responsive to at least one of at least one of a comparison, a relative allocation, a difference, and/or distribution of an influence of the first-electronic-content portion and/or an evaluation of an influence of the second-electronic-content portion.”) program instructions to request access to the at least one source; (Par [0137], “The navigation operation may receive data indicative of respective access times and other aspects of the person's access.”)
program instructions to collect a first set of content; (Par [0126], “operable to deliver electronic content and/or files to applications via a protocol, and may include and/or interact with other computing devices, application servers, applications, and application interfaces (APIs)”)
program instructions parse the first set of content, wherein predetermined content is removed thereby creating a second set of content; (Par [0137], “FIG. 4 may be used to illustrate a use of an embodiment of the exemplary operational flow 500. For example, a person may use their computing device, illustrated as the client machine 310, to access over the Internet and browse blog pages hosted by a content server, illustrated as the content server 320 and eContent 1 and eContent 2 respectively created by owner 1 and owner 2.)
program instructions to categorize the second set of content based on a predetermined set of categories, (Par [0196], “ Such channels may each bear a respective portion of a data aggregation or extraction, a publication, a comparative analysis or decision, a record selection, digital subscriber content, statistics or other research information, a resource status or potential allocation, an evaluation, an opportunity indication, a test or computational result, or another output 1020, 1030 of interest” the different channels being the content based “categories”)
wherein the categories are based on a source type; (Par [0152], “of at least one of an affinity characteristic, and/or an affiliation of the person, such as the person's age category (young, middle age, senior), and/or the person's income (low income, median income, high income)”) and program instructions to store the second set of content. (Par [0189], “Such downstream modules may "accept" such bits or other 
However Flake does not specifically discloses the “wherein the source has content related to a subject”
And the “and remove predetermined content based on the content type”
Rippert discloses the above claimed features as follows: (Par [0033], “…may include one or more database managements systems, which store database contents, allow data creation and maintenance, perform searches, provide security and backup, and allow other data accesses. Data may be raw data, processed data, semi-processed data, or any combination thereof.”  Par [0070], “Raw variables may include any type of raw data received from one or more data sources 130. Categorical variables may include data associated with one or more categories of information. Again using the tax example, categorical variables may include a number of tax preparers” And Par [0043], “for example, common data fields across each of the log files are correlated, data types in common data fields are identified similarly (e.g., a character type, a numerical type, etc.), data field sizes of the same data types may be made the same and/or consistent with one another, data descriptors are used similarly, etc. In one embodiment, the one or more client standardized log files may be stored in one or more storage locations of threat monitor 110, such as databases 305, described in connection with FIG. 3.” See also figures 6 and 11, storing according to type of documents) and the “data view 1220 are integrated with one or more transformed variables 1410, including one or more raw 
See Par [0031] “Sharing threat detection data among companies, whether in the same industries or not, will allow all of these companies to efficiently and effectively combat the threats and the risks associated with them. For example, leveraging information obtained by businesses or other entities affected by external or cyber threats, whether experienced through the denial of service attacks, hacking, espionage, malware, or spoofing, will allow other companies to identify those same threats and take measures protect their physical and intellectual.” Measures to protect assets based on threat.)

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Rippert specifically adding an assessment of the source to provide a more specific approach to the method of Flake to take advantage on applying a specific content or source predetermined conditions.  The modification would have been obvious because one of the ordinary skills in the art would implement providing an assessment to access the most related content required.

As per Claims 9-13, and 20 being the computer program product and system corresponding to the method claims 1-7 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-7 and further Flake discloses: (Par [0118]).
Allowable Subject Matter

s 15 and 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest priors cited above either singularly or in combination, fail to anticipate or render obvious the recited features: A computer system product for categorizing content related to an entity comprising: one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising: program instruction to locate at least one source associated with an entity and identify a source type and content types contained within the source: program instructions to access the at least one source based on the source specific access method, wherein the content can be collected: program instructions to access the at least one source to collect a first set of contend wherein the content is based on the source type and the content types within the source; program instructions to normalize parse the first set of content collected and remove meta data from the first set of content, creating a second set of content; program instructions to parse the second set of content to a predetermined data format based on the content type: program instructions to compare the second set of content with a previously collected third set of content, and determine if any content between the second set and the third set are identical, and excluding the identical content; and
program instructions to categorize the second set of content based on a predetermined set of categories, wherein the categories are based on the source type and the content type.” Specifically the collect and remove meta data from the first content , then creating .
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Van Dusen et al (US 2017/0235848) relates to SYSTEM AND METHOD FOR FUZZY CONCEPT MAPPING, VOTING ONTOLOGY CROWD SOURCING, AND TECHNOLOGY PREDICTION, specifically A platform for combining the assessments of different experts on market sizing and valuation for innovations.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158